Citation Nr: 1036901	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a myocardial 
infarction, claimed as secondary to service-connected herpetic 
keratitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 
1969, from August 1980 to September 1983, and from March 1991 to 
July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, which 
denied entitlement to service connection for myocardial 
infarction, including as secondary to Agent Orange exposure.  In 
a May 2004 statement of the case (SOC), service connection for 
myocardial infarction, including as secondary to herpetic 
keratitis or Agent Orange exposure was denied.  The Veteran has 
perfected only the issue of myocardial infarction as secondary to 
herpetic keratitis.  

This matter was previously before the Board in June 2006 and June 
2007 and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  The 
Board finds that the RO has substantially complied with the 
Board's directives.

In September 2010, the Board received a written statement of the 
Veteran with several attached excerpts and articles from medical 
publications.  The Veteran included a written waiver of his right 
to have his case remanded for RO consideration of the evidence.


FINDINGS OF FACT

1.  The Veteran is service-connected for corneal scar, left, 
secondary to herpetic keratitis.

2.  The competent credible clinical evidence of record does not 
establish that the Veteran's myocardial infarction residuals are 
causally related to a service connected disability, nor 
chronically worsened by service-connected disability.  




CONCLUSION OF LAW

Residuals of a myocardial infarction are not proximately due to, 
the result of, or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

In correspondence dated in June 2006 and July 2007, VA notified 
the Veteran that a disability rating and effective date would be 
assigned in the event of award of the benefit sought.  The July 
2007 correspondence, and also November 2008 correspondence, 
notified the Veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties for 
obtaining evidence.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter in April 
2009, and the appellant therefore, has not been prejudiced.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), VA and private 
examination and treatment records, numerous articles and medical 
abstracts, and a VA medical opinion.  Additionally, the claims 
file contains the statements of the Veteran in support of his 
claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to attempt to obtain.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim for 
which VA has a duty to attempt to obtain.  

A VA opinion with respect to the issue on appeal was obtained in 
December 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate with 
regard to whether the Veteran's myocardial infarction was 
causally related to his service connected herpetic keratitis, as 
it is predicated on a full reading of the claims file, and 
includes a rationale for the opinion provided.  

A VA opinion was also obtained in June 2010.  The June 2010 
opinion was not limited to herpetic keratitis (herpes in the 
eye), but also discussed whether there was a possible 
relationship between the herpes simplex virus, in general, and a 
myocardial infarction.  The Board finds that the VA opinion was 
more than adequate as it was provided by a physician who is board 
certified in internal medicine and cardiovascular disease, was 
based on a review of the claims file, was based on research of 
medical journals on the issue, provides a discussion of the 
evidence submitted by the Veteran, and provides a rationale for 
the opinion provided.  .

The Veteran's accredited representative has contended that a VA 
addendum to the June 2010 opinion is warranted on the issue of 
whether systemic herpes simplex virus can aggravate the 
cardiovascular function of an individual.  The Board finds that 
such an addendum is not warranted.  The June 2010 clinician 
clearly stated that there is "inadequate scientific support for 
the association between [herpes simplex virus] and [coronary 
artery disease].  Thus, it reflects that the clinician considered 
any association between herpes simplex virus (HSV-1) and coronary 
artery disease (CAD).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Secondary Basis

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability. Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

The Veteran is service-connected for corneal scar, secondary to 
herpetic keratitis effective from September 1983.  The evidence 
of record includes a January 2002 private hospital discharge 
report.  The report reflects that the Veteran had coronary artery 
disease (CAD) as manifested by an acute anterolateral myocardial 
infarction.  The Veteran avers that his myocardial infarction was 
related to his herpetic keratitis.

The Board finds, for reasons noted below, that the second element 
for establishing service connection on a secondary basis has not 
been met.

The evidence of record is against a finding that the Veteran's 
CAD and/ or myocardial infarction was caused or aggravated by his 
service connected herpetic keratitis.

The December 2006 VA clinician, after a review of the claims 
file, opined as follows 

[i]t is my opinion that [the Veteran's] myocardial 
infarction is NOT likely proximately due to the result 
of his severe service-connected herpetic keratitis 
because there is no etiological relationship between 
herpes keratitis and myocardial infarction.  Herpetic 
keratitis is an ocular manifestation of herpes simplex 
virus and myocardial infarction is a manifestation of 
loss of blood to the heart muscle.  There is no 
etiological cause and affect relationship between 
herpetic keratitis and myocardial infarction.  

As the Veteran asserted that his herpes keratitis was a 
manifestation of a systemic herpes virus, and additional opinion 
was obtained in June 2010.  The June 2010 VA clinician provided 
an extensive review of pertinent medical literature, and 
discussed the medical references cited by the Veteran.  The 
clinician opined 

[o]n the basis of inadequate scientific support for 
the association between HSV-1 and CAD and the lack 
[sic] evidence establishing that HSV-1 causes 
myocardial infarction, I conclude the following. It 
is not likely that the Veteran's myocardial 
infarction is causally linked to systemic herpes 
simplex virus, which is manifested by the Veteran's 
herpes keratitis.  Alternatively stated, there is 
much less than a 50 % probability that the Veteran's 
myocardial infarction is causally linked to systemic 
herpes simplex virus, which is manifested by the 
Veteran's herpes keratitis.  

The evidence includes numerous medical articles on infections, 
HSV-1, and heart conditions.  The Board notes that the Court has 
held that a medical article or treatise "can provide important 
support when combined with an opinion of a medical professional" 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, 
articles and treatises tend to be general in nature and tend not 
to relate to the specific facts in a given Veteran's claim.  In 
the present case, the articles submitted by the Veteran fall into 
this general category.  Although some of the articles discuss 
HSV-1 and heart conditions, none of the articles pertains 
specifically to this Veteran, and the articles are not combined 
with any opinion of a medical professional in support of the 
Veteran's claim.  Therefore, this evidence is not probative with 
regard to the issue here on appeal.  Moreover, as noted by the 
June 2010 VA clinician, some of the articles do not relate to 
clinical human CAD, are not definitive, do not present any data 
to support the role of HSV as a risk factor for CAD, and do not 
address HSV in living humans.  

The clinician noted: 

[a]nimal studies cannot be applied to the hypothesis 
that HSV-1 and HSV-2 causes coronary artery disease 
in humans since HSV-1 and HSV-2 only infect human 
tissue.  Findings of HSV-1 in autopsy or surgical 
pathology specimens probed for the virus do not 
prove a cause and effect relationship since HSV-1 is 
endemic in the population and it is possible that 
HSV-1 infection is facilitated by the presence of 
preexisting atherosclerosis of an artery.  In 
addition, these studies show HSV-1 in non-
atherosclerotic arterial tissue and in the arterial 
tissue of subjects without CAD.  In vitro studies 
that use cell cultures of endothelial cells (the 
lining layer of blood vessels) infected with HSV-1 
show alterations in the endothelial cellular 
function that are common to alterations in 
atherosclerotic plaques and other inflammatory 
states.  The laboratory-based information can be 
used to form hypotheses regarding possible cellular 
and molecular basis for HSV-1 infection to cause 
CAD, but since the data is collected outside of a 
human body within the laboratory, it cannot prove 
that HSV infection causes CAD or myocardial 
infarction.  The published seroepidemiological 
studies look for the presence and the amount of IgG 
to HSV in patients who already have (case control 
study) or later develop (cohort study) the diagnosis 
of CAD or myocardial infarction.  However, even for 
the cohort study type, that define a population with 
positive IgG or HSV prior to occurrence of CAD or 
myocardial infarction, cause and effect has not been 
proven, since the few studies that are of this type 
contradict each other and all were post hoc 
analyses.  A post hoc analysis uses preexisting data 
collected for the purpose of investigating an 
unrelated study's design, results of a post hoc 
analysis do not prove a post hoc hypotheses; instead 
the results are the basis for developing a 
hypotheses to be investigated in the future, in a 
study specifically designed to investigate that 
predefined hypothesis.  
 
Subsequent to the above stated opinion, the Veteran proved a 
written statement, dated in August 2010, and entitled "Medical 
Opinion Response."  In his statement, the Veteran averred that 
the above stated clinician's opinion was based on a flawed 
premise, on limited and constrained research, was not an 
impartial evaluation, and failed to consider his past medical 
history, to include his eye treatment in service and a dengue 
fever infection in Vietnam.  In addition, the Veteran submitted 
additional excerpts and articles from medical publications.

The June 2010 opinion was by a physician certified in internal 
medicine and cardiovascular disease.  The physician reviewed the 
Veteran's claims file, which included his medical history.  Her 
opinion was based on a review of the claims file, a review of the 
articles submitted by the Veteran, her own medical research, and 
her extensive medical experience and training, to include her 
specialties.  The Board finds that her opinion is highly 
probative, with no indication that it is "flawed" or biased 
against the Veteran or the current state of medical science.  The 
Veteran's contention that the examiner did not specifically 
recite certain parts of his medical history does not indicate, in 
any way, that the opinion is without merit.  A medical opinion 
need not discuss all evidence which may, or may not, be favorable 
to a Veteran's claim when rendering an opinion.  See Roberson v. 
Shinseki, 22 Vet. App. 358, 366 (2009).  

As noted above, in September 2010, the Veteran submitted 
additional information from medical publications.  The Board 
finds that these articles and excerpts are not probative of the 
issue at hand, as they do not relate to the specific facts in the 
Veteran's claim.  Moreover, many of the publications submitted by 
the Veteran are speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship).  The "Viral Immunology" excerpt states 
that HSV-1 "could" infect vascular endothelial cells.  The 
"Clinical Virology" abstract states that herpes viral infection 
"may" alter the vessel wall.  The "International Journal of 
Epidemiology" article deals with periodontal pathogens and notes 
that HSV infection and periodontitis "may" increase the risk 
for CVD.  The article on infections as a stimulus for coronary 
occlusions states that clinical coronary events "may" arise by 
the effect of acute infection and obstructing lesions by chronic 
inflammatory stimulus.  The article by the American Journal of 
Cardiology deals with data which "suggests" that infection 
plays a role in the genesis of atherosclerosis.  Unlike these 
articles, the VA opinions in the evidence of record do, in fact, 
pertain to the specific facts of the Veteran's claim.  They 
provide a more definitive opinion and are more probative than 
general articles submitted by the Veteran.

The evidence of record does not establish that the Veteran's 
heart disability was caused by his herpes virus, which manifested 
in his eye, or that his heart disability had in increase in 
severity as a result of his herpes virus.  The Board has 
considered the facts of the Veteran's claim under the laws in 
effect prior to the revised 38 C.F.R. § 3.310(b), (effective 
October 10, 2006), See Allen v. Principi, 7 Vet. App. 439 (1995), 
and under the revised law, and finds that service connection is 
not warranted.  

The Board notes that in his January 2004 notice of disagreement, 
the Veteran states "[t]he basis of my claim is that my heart 
attack was proximately due to or the result of my service-
connected herpes simplex virus (HSV-1) infection."  In his VA 
Form 9, the Veteran states "the most likely etiology of my CHD 
is my HSV-1pathogen burden."  The Board is not bound to discuss 
a theory of entitlement to service connection on a direct-
incurrence basis where neither the Veteran nor the record raises 
the theory of entitlement to service connection on a direct-
incurrence basis.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  As noted above, the April 2003 RO denial for entitlement 
to service connection for myocardial infarction, including as 
secondary to Agent Orange exposure, is not on appeal.  Therefore, 
the Board need not discuss entitlement to service connection on a 
direct incurrence basis. 

The Board finds that the weight of the evidence is against the 
appellant finding that the Veteran's CAD and/ or myocardial 
infarction residuals were caused or aggravated by his service 
connected herpetic keratitis.  The Board notes that the Veteran 
may sincerely believe that his myocardial infarction was causally 
related to his herpes virus.  However, the Veteran has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as causation or aggravation.  As such, 
his lay opinion does not constitute competent medical evidence 
and lacks probative value.  The Board finds that the VA medical 
opinions in the claims file, which are supported by rationale and 
medical training, are probative.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for residuals of a myocardial 
infarction, claimed as secondary to service-connected herpetic 
keratitis is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


